DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 20 and 29:
The phrase “a result of the accumulated count values” is indefinite.  It is unclear what is the scope of this “result”.  Is it a sum of the values?  How does this relate to the “accumulating” of these values.  The claim should be amended to clarify the intended claim scope.  



26:
The phrase “a result of the accumulated count values” is similarly indefinite.  In addition to the reasons related to the “result” above in claim 20, claim 26 is further indefinite because it is unclear if the result is a function of both accumulated count values, or each accumulated count values individually.  
Further, regarding claim 26, the phrase “the accumulated count values” does not have antecedent basis in the claim.  It is unclear if this phrase refers to one or both of the previous recitations of the phrase “accumulate a count value”.  

Claims 21-25, 27, 28, and 30-35 depend from one of the above claims and are thus similarly indefinite.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 20-23 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2009/0088910 to Yi et al in view of U.S. Patent 7,714,707 to Juzswik et al.

Regarding claim 20: 
Yi discloses a communication device in a vehicle, comprising: 
a receiver to receive power from a battery of the vehicle and operate on a predetermined cycle in a reception standby state (disclosed throughout; see paragraphs 0016-0018 and Figure 1, for example; the communications device is at least the telematics unit 114, the receiver is included in the network access device (NAD) 180 (comprised of at least elements 124 and 126), and the vehicle is vehicle 102; when the ignition is turned off, the telematics unit runs off of the vehicle battery and enters a standby state (see paragraph 0028, for example); as indicated in Figures 2 and 5, the device operates on a predetermined cycle in the standby state); and 
a controller to [accumulate] a count value according to an operation time of the receiver, and when a result of the accumulated count values [exceeds] a predetermined value, control an operation cycle of the receiver or terminate operation of the communication device (disclosed throughout; see Figures 2 and 5 and paragraphs 0032 and 0035, for example; in the standby state, the device operates a counter which is initialized to a value based on the vehicle battery “budget” (see paragraphs 0029-0030) and is decremented by a count value every cycle; when the counter reaches zero, the communication device (telematics unit) is moved to an off , 
wherein the count value according to the operation time of the receiver includes a count value reflecting a first weight assigned to the operation time of the receiver (the count value includes a weight assigned to the operation time of the receiver in Yi as indicated in paragraphs 0031 and 0035, for example; in the example provided in Yi, the counter is decremented by either 1 or 10, depending on whether the device is in or out of service; this decrement value (called the “no service factor” in paragraph 0031 when set to 10) is a first weight).
As noted above, Yi differs from the claim in that the counter in Yi decrements (rather than accumulates) a count value, and the determination to move to the off state is determined when the counter reaches zero (rather than when it exceeds a predetermined value).  However, the use of a counter which accumulates (counts up) and determines when its value exceeds a predetermined value is known in the art.  Consider Juzswik, for example, which involves a method for monitoring the remaining battery capacity for a tire sensor in a vehicle, and it thus analogous art.  As indicated in Figures 3 and 4, Juzswik manages this battery monitoring using a counter which increments by a particular value (see steps 150 and 146).  The counter is compared to a predetermined value, taking corrective action when this predetermined value is exceeded.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform a simple substitution by using an incrementing counter (as suggested by Juzswik) in place of the decrementing counter in Yi to obtain the same 

Regarding claim 26:
Yi discloses a communication device in a vehicle, comprising: 
a receiver to receive power from a battery of the vehicle, and operate on a predetermined cycle in a reception standby state (disclosed throughout; see paragraphs 0016-0018 and Figure 1, for example; the communications device is at least the telematics unit 114, the receiver is included in the network access device (NAD) 180 (comprised of at least elements 124 and 126), and the vehicle is vehicle 102; when the ignition is turned off, the telematics unit runs off of the vehicle battery and enters a standby state (see paragraph 0028, for example); as indicated in Figures 2 and 5, the device operates on a predetermined cycle in the standby state); 
a transmitter to receive the power from the battery of the vehicle (disclosed throughout; clearly the network access device (NAD) 180 (comprised of at least elements 124 and 126) also includes a transmitter as it is used for transmitting vehicle communications as indicated in 0020); and 
a controller to [accumulate] a count value according to an operation time of the receiver, and when a result of the accumulated count values [exceeds] a predetermined value, control at least one of an operation cycle of the receiver and an operation cycle of the transmitter or terminate operation of the communication device (disclosed throughout; see Figures 2 and 5 and paragraphs 0032 and 0035, for example; in the standby state, the device operates a counter which is initialized to a value based on the vehicle battery “budget” (see paragraphs 0029-0030) and is decremented by a count value every cycle; the telematics device , 
wherein the count value according to the operation time of the receiver includes a count value reflecting a first weight assigned to the operation time of the receiver (the count value includes a weight assigned to the operation time of the receiver in Yi as indicated in paragraphs 0031 and 0035, for example; in the example provided in Yi, the counter is decremented by either 1 or 10, depending on whether the device is in or out of service; this decrement value (called the “no service factor” in paragraph 0031 when set to 10) is a first weight).
As noted above, Yi differs from the claim in that the counter in Yi decrements (rather than accumulates) a count value, and the determination to move to the off state is determined when the counter reaches zero (rather than when it exceeds a predetermined value).  However, the use of a counter which accumulates (counts up) and determines when its value exceeds a predetermined value is known in the art.  Consider Juzswik, for example, which involves a method for monitoring the remaining battery capacity for a tire sensor in a vehicle, and it thus analogous art.  As indicated in Figures 3 and 4, Juzswik manages this battery monitoring using a counter which increments by a particular value (see steps 150 and 146).  The counter is compared to a predetermined value, taking corrective action when this predetermined value is exceeded.  It would have been obvious to one of ordinary skill in the art, before the effective 
Yi, modified, does not explicitly disclose the limitations that the controller accumulates a count value according to an operation time of the transmitter, or the limitations wherein the count value according to the operation time of the transmitter includes a count value reflecting a second weight assigned to the operation time of the transmitter, and wherein the first weight is different from the second weight.  However, Juzswik further discloses incrementing the counter based on an operation time of the receiver (such as increment rate C in Figure 4) and separately incrementing the counter based on an operation time of the transmitter (such as increment rate A or B in Figure 4).  Further, Juzswik discloses a weight value for the transmitter count value based on the type of transmission (one weight for a sensory transmission and another weight for a regular transmit signal (see table 144 in Figure 4).  These weights are different as represented by the indication of “A” and “B”.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yi, modified, to separately increment the counter based on whether a receiver or transmitter is active and to further include separate weight values for each of the transmitter and receiver.  The rationale for doing so would have been to more accurately calculate the remaining battery capacity by more precisely determining the amount of power drained for each particular activity that uses the battery.


21:
Yi, modified, discloses the limitation that the count value according to the operation time of the receiver includes a count value corresponding to an amount of consumed current according to the operation time of the receiver (disclosed throughout; see paragraphs 0003, 0028, and 0030 of Yi, for example).

Regarding claim 22:
Yi, modified, discloses the limitation that the first weight is set to vary according to at least one of an electric field, an inter-band movement, a handover between heterogeneous networks, and a change in service status (as indicated above, the weight is based on a change in service status (whether the device is in an “in service” or “no service” status).

Regarding claim 23:
Yi, modified, discloses the limitation that the predetermined value is a maximum operation count value corresponding to a current amount allocated to the communication device (as indicated above, the predetermined value (the initial value of the counter in Li, which is also the value to which the incrementing counter counts in Li, modified) is the maximum operation count value (the “battery budget”) as indicated in paragraphs 0029-0030).

Regarding claim 27:
Yi, modified, discloses the limitations wherein the count value according to the operation time of the receiver includes a count value corresponding to an amount of consumed current according to the operation time of the receiver (disclosed throughout; see wherein the count value according to the operation time of the transmitter includes a count value corresponding to an amount of consumed current according to the operation time of the transmitter.  However, as indicated above, Juzswik discloses a weight value for the transmitter count value based on the type of transmission (one weight for a sensory transmission and another weight for a regular transmit signal (see table 144 in Figure 4).  These weights are different as represented by the indication of “A” and “B”.  Combined with the teaching of Yi that the count value is adjusted based on the amount of current consumed by a particular action, it would have been obvious to one of ordinary skill in the art to modify Yi to use different weight values for different types of transmissions consuming different current (such as a sensory transmission compared to a regular transmit signal) or based on whether the device is in coverage as suggested in Li.  The rationale for doing so would have been to more accurately calculate the remaining battery capacity by more precisely determining the amount of power drained for each particular activity that uses the battery.

Regarding claim 28:
Yi, modified, discloses the limitations of parent claim 26 as indicated above.  Yi, modified, further discloses the limitations that the controller accumulates the count value reflecting the first weight assigned to the operation time of the receiver, and the count value reflecting the second weight assigned to the operation time of the transmitter, and when a result of the accumulated count values exceeds a predetermined value, controls at least one of the operation cycle of the receiver and the operation cycle of the transmitter or terminates the operation of the communication device (as indicted above, in the combination, the counter .

Claims 24, 25, and 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2009/0088910 to Yi et al in view of U.S. Patent 7,714,707 to Juzswik et al in view of U.S. Patent Application Publication 2004/0127206 to Van Bosch et al.

Regarding claim 29:
Yi discloses a method of generating a control message for a communication device in a vehicle, the method comprising: 
calculating an operation time of a receiver that operates on a predetermined cycle in a reception standby state (disclosed throughout; see Figures 2 and 5 and paragraphs 0032 and 0035, for example; in the standby state, the device operates a counter which is initialized to a value based on the vehicle battery “budget” (see paragraphs 0029-0030) and is decremented by a count value every cycle; the telematics device wakes up periodically, and thus, when it wakes up, the operation time of the receiver is calculated as the length of the period for the timer (one second in an example)); 
decrementing count values according to the operation time of the receiver (in the standby state, the device operates a counter which is initialized to a value based on the vehicle battery “budget” (see paragraphs 0029-0030) and is decremented by a count value every cycle (see paragraphs 0032 and 0025, for example)); 
comparing a result of the accumulated count values with a predetermined value (the telematics unit determines when the counter reaches zero in step 560 of Figure 5, for example); and 
when the result of the accumulated count values [exceeds] the predetermined value, controlling an operation cycle of the receiver or controlling the communication device to be turned off (when the counter reaches zero, the communication device (telematics unit) is moved to an off state (terminating operation); Yi differs from the claim in that the counter in Yi decrements (rather than accumulates) a count value, and the determination to move to the off state is determined when the counter reaches zero (rather than when it exceeds a predetermined value)), 
wherein the count value according to the operation time of the receiver includes a count value reflecting a first weight assigned to the operation time of the receiver (the count value includes a weight assigned to the operation time of the receiver in Yi as indicated in paragraphs 0031 and 0035, for example; in the example provided in Yi, the counter is decremented by either 1 or 10, depending on whether the device is in or out of service; this decrement value (called the “no service factor” in paragraph 0031 when set to 10) is a first weight).
As noted above, Yi differs from the claim in that the counter in Yi decrements (rather than accumulates) a count value, and the determination to move to the off state is determined when the counter reaches zero (rather than when it exceeds a predetermined value).  However, the use of a counter which accumulates (counts up) and determines when its value exceeds a predetermined value is known in the art.  Consider Juzswik, for example, which involves a method for monitoring the remaining battery capacity for a tire sensor in a vehicle, and it thus 
Yi, modified, does not explicitly disclose that the “controlling an operation cycle of the receiver or controlling the communication device to be turned off” is performed by generating a control message.  However, Van Bosch discloses a similar system, which switches a transceiver to a power-off state when the battery is low (see step 116 in Figures 3-6, for example).  As indicated in paragraph 0049, this can be accomplished by sending a disable signal.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yi to explicitly indicate that the change to the off state is implemented using a control message as suggested by Van Bosch.  The rationale for doing so would have been to enable more system flexibility by having multiple modules responsible for portions of the functionality and to communicate with each other using control messages such as a disable signal.

Regarding claim 24:
Yi, modified, discloses the limitations of parent claim 20 as indicated above.  Yi does not explicitly disclose the limitations of claim 24 that the controller generates a control message for controlling the communication device to be turned off so as to terminate the operation of the communication device.  However, Van Bosch discloses a similar system, which switches a transceiver to a power-off state when the battery is low (see step 116 in Figures 3-6, for example).  As indicated in paragraph 0049, this can be accomplished by sending a disable signal.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yi to explicitly indicate that the change to the off state is implemented using a control message as suggested by Van Bosch.  The rationale for doing so would have been to enable more system flexibility by having multiple modules responsible for portions of the functionality and to communicate with each other using control messages such as a disable signal.

Regarding claim 25:
Yi, as modified above, discloses the limitation that the control message includes a control message for early termination of the communication device before a preset reception standby time (as disclosed throughout, Yi is designed to turn off the telematics unit early in the case where the vehicle is out of coverage; that is, as indicated in paragraph 0030, the budget based on normal current usage may be 120 hours, but Yi will accurately be able to turn off the telematics unit early (in 12 hours, for example); this termination before the preset reception standby time of 120 hours enables the battery to still have a charge left to start the vehicle when it is out of coverage).



30:
Yi, modified, discloses the limitation that the first weight is set to vary according to at least one of an electric field, an inter-band movement, a handover between heterogeneous networks, and a change in service status (as indicated above, the weight is based on a change in service status (whether the device is in an “in service” or “no service” status).

Regarding claim 31:
Yi, modified, discloses the limitation that the predetermined value is a maximum operation count value corresponding to a current amount allocated to the communication device (as indicated above, the predetermined value (the initial value of the counter in Li, which is also the value to which the incrementing counter counts in Li, modified) is the maximum operation count value (the “battery budget”) as indicated in paragraphs 0029-0030).

Regarding claim 32:
Yi, modified, discloses the limitations of parent claim 29 as indicated above.  Yi does not explicitly disclose the limitation that the accumulating according to the operation time of the receiver further comprises accumulating a count value according to an operation time of a transmitter in a reception standby state.  However, Juzswik further discloses incrementing the counter based on an operation time of the receiver (such as increment rate C in Figure 4) and separately incrementing the counter based on an operation time of the transmitter (such as increment rate A or B in Figure 4).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yi, modified, to separately increment the counter based on whether a receiver or transmitter is active and to further include 

Regarding claim 33: 
Yi, modified, discloses the limitations of parent claim 32 as indicated above.  Yi does not explicitly disclose the limitation that the count value according to the operation time of the transmitter includes a count value reflecting a second weight assigned to the operation time of the transmitter.  However, Juzswik further discloses incrementing the counter based on an operation time of the receiver (such as increment rate C in Figure 4) and separately incrementing the counter based on an operation time of the transmitter (such as increment rate A or B in Figure 4).  Further, Juzswik discloses a weight value for the transmitter count value based on the type of transmission (one weight for a sensory transmission and another weight for a regular transmit signal (see table 144 in Figure 4).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yi, modified, to separately increment the counter based on whether a receiver or transmitter is active and to further include separate weight values for each of the transmitter and receiver.  The rationale for doing so would have been to more accurately calculate the remaining battery capacity by more precisely determining the amount of power drained for each particular activity that uses the battery.

Regarding claim 34: 
Yi, modified, discloses the limitations of parent claim 33 as indicated above.  Yi does not explicitly disclose the limitation that the first weight is different from the second weight.  

Regarding claim 35:
Yi, modified, discloses the limitations of parent claim 29 as indicated above.  Yi does not explicitly disclose the limitations of claim 35 of triggering a reception standby timer when the communication device enters a reception standby state; and generating a control message for controlling the communication device to be turned off when the reception standby timer expires.  However, Van Bosch discloses setting a timer when the receiver enters a low power state (see step 110 of Figures 3-6, for example) and also discloses generating a message for controlling the communication device to be turned off when the reception standby timer expires (see step 116 of Figure 3-6 and paragraph 0049, for example, which discloses that a disable signal is transmitted when the timer expires).  It would have been obvious to one of ordinary skill .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 8,670,897 to Ralson discloses a mobile in-vehicle communication and routing apparatus.
U.S Patent 6,957,091 to Ptasinski et al discloses a portable multi-band communication device.
U.S. Patent Application Publication 2014/0128021 to Walker et al discloses a method for using context models to control operation of a mobile communications device.
U.S. Patent Application Publication 2004/0127265 to Van Bosch et al discloses a method for controlling the power in a wireless client device.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        April 29, 2021